Exhibit 10.16

DOMINION MIDSTREAM PARTNERS, LP

RESTRICTED UNIT AWARD AGREEMENT FOR NON-EMPLOYEE DIRECTORS

 

DIRECTOR

«First_Name» «Last_Name»

   DATE OF GRANT    NUMBER OF RESTRICTED UNITS GRANTED       VESTING DATE   
VESTING SCHEDULE            

Vesting Date

  

Percentage

         100%

THIS AWARD AGREEMENT, effective as of the Date of Grant shown above, between
Dominion Midstream GP, LLC, a Delaware limited liability company (the “General
Partner”) and the Director named above is made pursuant and subject to the
provisions of the Dominion Midstream Partners, LP 2014 Long-Term Incentive Plan
and any amendments thereto (the “Plan”). All terms used in this Award Agreement
that are defined in the Plan have the same meaning given to such terms in the
Plan.

 

  1. Award of Restricted Units. Pursuant to the Plan, the number of Restricted
Units of the Partnership granted shown above were awarded to the Director on the
Date of Grant shown above, subject to the terms and conditions of the Plan, and
subject further to the terms and conditions set forth in this Award Agreement.

 

  2. Vesting. Except as provided in Sections 3 or 4, one hundred percent
(100%) of the Restricted Units awarded under this Award Agreement will vest on
the Vesting Date shown above.

 

  3. Forfeiture. If the Director’s service on the Board terminates for any
reason prior to the Vesting Date, the Director will forfeit any and all rights
in the Restricted Units, except as provided in Section 4 or to the extent that
the Committee determines in its sole discretion that a number of the Restricted
Units shall not be forfeited.

 

  4. Accelerated Vesting.

 

  a. Death or Disability. Upon the termination of the Director’s service on the
Board due to death or Disability (as defined below) before the Vesting Date, the
Director will become 100% vested in the Restricted Units awarded hereunder. For
purposes of this Award Agreement, “Disability” shall mean any physical or mental
impairment that renders the Director incapable of performing the duties of a
Board member, as determined by the Committee in its sole discretion.



--------------------------------------------------------------------------------

  b. Change of Control. Upon a Change of Control prior to the Vesting Date,
provided the Director has remained in continuous service with the General
Partner and its Affiliates from the Date of Grant to the date of the Change of
Control, the Director will become 100% vested in the Restricted Units awarded
hereunder.

 

  5. Clawback. The Restricted Units awarded hereunder are subject to clawback as
provided in Section 8(p) of the Plan.

 

  6. Terms and Conditions.

 

  a. Nontransferability. Except as provided in Section 4, the Restricted Units
are not transferable and are subject to a substantial risk of forfeiture until
the Vesting Date.

 

  b. Unit Power. As a condition of accepting this award, the Director hereby
assigns and transfers the Restricted Units granted pursuant to this Award
Agreement to the General Partner and hereby appoints the General Partner as
attorney to transfer such Units on its books.

 

  c. Custody of Units. The Company will retain custody of the Restricted Units
until the Units become deliverable pursuant to Section 6(e) below.

 

  d. Unitholder Rights. The Director will have the right to receive any
distributions with respect to the Restricted Units (which shall be payable to
the Director at the same time and in the same form as to any other common
unitholder of record of the Partnership) and will have the right to vote the
Restricted Units, both vested and unvested.

 

  e. Delivery of Units. As soon as administratively feasible after the Vesting
Date or after Restricted Units have become vested due to the occurrence of an
event described in Section 4, the General Partner will deliver to the Director
(or in the event of the Director’s death, the Director’s beneficiary) the
appropriate number of Units. The General Partner will also cancel the unit power
covering such Units. If the Director has not designated a beneficiary, the
Director’s spouse, if any, and if none the Director’s estate shall be the
beneficiary.

 

  f. Fractional Units. Fractional Units will not be issued.

 

  g. No Tax Withholding. The General Partner and its Affiliates will not
withhold any federal, state, local or foreign income or other taxes relating to
the Restricted Units, and the Director shall be solely responsible for payment
thereof.

 

2



--------------------------------------------------------------------------------

  h. No Right to Continued Service. This Award Agreement does not confer upon
the Director any right to continued service with the General Partner or its
Affiliates.

 

  i. Change in Capital Structure. The Restricted Units awarded by this Award
Agreement shall be subject to adjustment as provided in Sections 4(c) and 7(c)
of the Plan in the event of a change in the Partnership’s capital structure or
the occurrence of a Change of Control.

 

  j. Partnership Agreement. The Restricted Units granted hereunder shall be
subject at all times (both before and after vesting) to the terms of the
Partnership’s limited partnership agreement, as amended from time to time.

 

  k. Governing Law. This Award Agreement shall be governed by the laws of the
Commonwealth of Virginia, other than its choice of law provisions.

 

  l. Conflicts. In the event of any conflict between the provisions of the Plan
and the provisions of this Award Agreement, the provisions of the Plan shall
govern.

 

  m. Director Bound by Plan. By accepting this Award Agreement, Director hereby
acknowledges receipt of a copy of the prospectus and Plan document and agrees to
be bound by all the terms and provisions thereof.

 

  n. Binding Effect. This Award Agreement shall be binding upon and inure to the
benefit of the legatees, distributees, and personal representatives of the
Director and any successors of the General Partner.

 

3